Citation Nr: 0428535	
Decision Date: 10/18/04    Archive Date: 10/28/04

DOCKET NO.  03-02 904A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona




THE ISSUE

Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).




REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission




ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1969 to January 1971.  This case comes before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2002 rating decision by the Phoenix Regional Office (RO) of 
the Department of Veterans Affairs (VA) that granted service 
connection for PTSD, rated 50 percent.  On his February 2003 
Form 9, the veteran requested a Travel Board hearing.  In 
correspondence received in December 2003, he cancelled the 
hearing request.   

In April 2004 the veteran was notified of a rating decision 
that granted Individual Unemployability (TDIU).  He was 
advised that if that grant also satisfied his appeal in the 
matter of the rating for PTSD, he should so inform the RO.  
He did not respond; hence the appeal has continued.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

It appears that pertinent VA treatment records are 
outstanding.  Since VA records are constructively of record 
(and may have bearing on the veteran's claim), they must be 
secured.  The record reflects continuous ongoing psychiatric 
treatment for PTSD at the VA Medical Center (VAMC) in 
Prescott, and that the veteran has participated in individual 
and group therapy sessions.  The last treatment records 
received are dated in February 2003, suggesting that more 
than a year and a half of treatment records may be 
outstanding.  

On April 2003 VA psychiatric examination, it was noted that 
the veteran had an ongoing diagnosis of PTSD and depressive 
symptoms secondary to PTSD.  Mental status examination was, 
for the most part, normal.  The diagnosis was PTSD, 
prolonged, with moderate symptoms.  In correspondence dated 
in December 2003, the veteran's employer indicated that the 
veteran's employment was terminated due to problems related 
to his PTSD, including a steady deterioration in his job 
performance, and the inability to work with customers and 
remember instructions from day to day.  This would suggest 
that the PTSD increased in severity since the April 2003 VA 
psychiatric examination.  Furthermore, the veteran indicated 
on VA examination that he worked for a friend as needed to 
supplement his income, and engaged regularly in such 
activities watching professional sports, local travel, at 
least once annual visits to the State's Vietnam memorial, 
gardening, landscaping, and maintaining a knife collection 
(although he did give up target shooting).  Consequently, the 
impact of the PTSD on his functioning is unclear.  

It is also noteworthy that as this appeal is from the initial 
rating assigned with the grant of service connection, the 
entire period of time from the effective date of grant of 
service connection to the present is for consideration, and 
that "staged" ratings may be assigned for separate periods 
of time, based on facts found.  

In light of the foregoing, the case is REMANDED for the 
following:

1.  The RO should ask the veteran to identify any 
health care providers who treated or examined him 
for PTSD since February 2002.  The RO should 
obtain complete treatment or examination records 
from all identified sources.  Whether he responds 
or not, the RO must obtain complete records of 
all VA psychiatric treatment the veteran has 
received since February 2002. 

2.  The RO should arrange for a social and 
industrial survey to ascertain the effect the 
veteran's PTSD has on his daily functioning.

3.  The RO should then arrange for the veteran to 
be afforded a VA psychiatric examination to 
ascertain the current severity of his PTSD.  His 
claims file must be reviewed by the examiner in 
conjunction with the examination.  All findings 
must be reported in detail.  The examiner must be 
furnished a copy of the current criteria for 
rating PTSD, and must comment as to the presence 
or absence of each symptom and finding required 
under the criteria for 70 and 100 percent 
ratings, and the frequency and severity of each 
symptom and finding noted.  The psychiatrist 
should comment on the effect the PTSD has on the 
veteran's ability to participate in regular 
employment.  The examiner should explain the 
rationale for all opinions given.

4.  The RO should then re-adjudicate the claim.  
If it remains denied, the RO should issue an 
appropriate supplemental statement of the case, 
and give the veteran and his representative the 
opportunity to respond. The case should then be 
returned to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

